UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1615



WILLIAM L. BOYD,

                                              Plaintiff - Appellant,

          versus


MARVIN T. RUNYON, JR., Postmaster General,
United States Postal Service,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (CA-96-725-3)


Submitted:   June 18, 1998                    Decided:   July 8, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William L. Boyd, Appellant Pro Se. Kelly Rae Rixner, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order granting the

Appellee’s motion for summary judgment, denying Appellant’s motion

for summary judgment and dismissing his action filed under the

Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-16 (West

1994 &    Supp.1998). We have reviewed the record and the district

court’s   opinion   adopting   the   magistrate   judge’s   findings   and

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Boyd v. Runyon, No. CA-96-

725-3 (S.D.W. Va. Apr. 14, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                                AFFIRMED




                                     2